Case 3:20-cv-00210-BAS-AHG Document 3 Filed 02/03/20 PageID.67 Page 1 of 2



 1 SARAH DE DIEGO (239321)
     DE DIEGO LAW LLC
 2 1607 Ave Juan Ponce de Leon
     Cobian Plaza GM06
 3 San Juan, PR 00909
     Tel: 310-980-8116
 4 Fax: 866-774-7817
     sarah@dediego.law
 5
     Attorneys for Defendant
 6

 7
                              UNITED STATES DISTRICT COURT
 8
                         SOUTHERN DISTRICT OF CALIFORNIA
 9

10
     ASHLEY NICHOLS, individually and            CASE NO. 3:20-cv-00210-BAS-AHG
11 on behalf of all others similarly situated,
                                                 CLASS ACTION
12               Plaintiff,
                                                 CORPORATE DISCLOSURE
13 vs.                                           STATEMENT
14 ASSURANCE IQ, INC. d/b/a
     MedicarePlan.com; and DOES 1-100,
15 inclusive,                                    Action Filed: October 18, 2019
                                                 Removed:      January 31, 2020
16               Defendants.                     Trial Date:   None Set
17

18

19

20

21

22

23

24

25

26

27

28


     CORPORATE DISCLOSURE STATEMENT
Case 3:20-cv-00210-BAS-AHG Document 3 Filed 02/03/20 PageID.68 Page 2 of 2



 1        TO THE COURT AND ALL INTERESTED PARTIES:
 2        Pursuant to Fed. R. Civ. P. 7.1, defendant Assurance IQ, LLC states that it has
 3 a parent company: Prudential Financial, Inc, which is a publicly held corporation

 4 owning 10% or more of its membership interest.

 5

 6

 7

 8 DATED: February 3, 2020
                                       DE DIEGO LAW LLC

 9

10

11
                                       SARAH DE DIEGO
12                                     Attorneys for Defendant
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     CORPORATE DISCLOSURE STATEMENT
